Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0348755 to Gebauer et al. (hereinafter Gebauer).
For claim 1, Gebauer (US Patent Application Publication No. 2020/0348755) as applied teaches a method (see, e.g., FIG. 6, which teaches a method of event camera-based gaze tracking), comprising: 
obtaining a set of events, of a set of pixels of a dynamic vision sensor, associated with an object (see, e.g., pars. 70-73 and 87 and camera 424 in FIG. 4 and block 610 in FIG. 6, which teach detecting a change in intensity of light reflected off an eye of a user 10 at each light sensor, i.e., pixel, of an event camera 424; the examiner interprets the detections of change in intensity of light at the pixels as the claimed set of events, the eye of the user as the claimed object and the event camera as the claimed dynamic vision sensor); 
determining a set of voltages of the set of pixels, based on the set of events (see, e.g., FIG. 5 and pars. 73-76, which teach determining voltages across the photodiodes at the pixels that are proportional to the intensity of light and generating event messages based on the voltages) 
generating a set of images, based on the set of voltages of the set of pixels (see, e.g., pars. 88-90 and 99-103 and block 620 in FIG. 6 and 750-770 in FIG. 7, which teach generating input images based on the event messages, which are generated based on the voltages across the photodiodes at the pixels);
inputting the set of images into a first neural network configured to output a visual motion estimation of the object (see, e.g., pars. 88-91, 94 and 104-105, which teach inputting the generated images to a neural network, e.g., 780, 830 and 920 in FIGS. 7-9, to output gaze characteristics, e.g., the output 1140 of the initialization network/initial pupil estimates including x and y coordinates of the pupil center, updating the gaze characteristics in real time as subsequent pixel events occur and corresponding images arrive, and tracking the gaze of the eye based on the updated gaze characteristics; the examiner interprets tracking of the gaze of the eye as the claimed visual motion estimation of the object under the broadest reasonable interpretation in view of the specification because pars. 59-60 of the specification describe the visual motion as being a sequence of visual motion estimation values, i.e., detected events with x and y coordinates over time); 
inputting the set of images into a second neural network configured to output a confidence score of the visual motion estimation output by the first neural network (see, e.g., initialization network 1115 and refinement network 1145 in FIG. 11 and pars. 107-111, which teach utilizing an initialization network 1115 and a refinement network 1145 as the neural network and feeding the input images 1105 to the refinement network to determine an estimated error 1175 of the gaze characteristics tracked over time 1180 of the initialization network; the examiner interprets the refinement network as the claimed second neural network and the gaze characteristics, e.g., the output 1140 of the initialization network/initial pupil estimates, tracked over time as the claimed visual motion estimation output of the first neural network, and also interprets the estimated error 1175 between the initial pupil estimates/gaze characteristics tracked over time 1180 and the output 1170 of the refinement network as the claimed confidence value because the error indicates the accuracy of the claimed visual motion estimation); 
obtaining the visual motion estimation of the object and the confidence score of the visual motion estimation of the object, based on inputting the set of images into the first neural network and the second neural network (see, e.g., pars. 109-111 and FIG. 11, which teach obtaining the initial pupil estimate 1180 and the estimated error 1175 based on the input images 1105 of the initialization and refinement networks); and 
providing the visual motion estimation of the object and the confidence score (see, e.g., FIG. 11 and par. 111, teach providing the estimated error 1175 and the initial pupil estimate 1180 to produce the refined pupil estimate 1185).

Claims 8 and 15 recite a device and a non-transitory computer readable medium (see, e.g., FIG. 3) that perform a process that is similar, if not same, as the method of claim 1.  As such, for rationales provided above for claim 1, claims 8 and 15 are also rejected. 

For claims 2, 9 and 16, Gebauer teaches that the set of events includes coordinate values of the set of pixels, polarity values of the set of pixels, and a time of the set of events (see, e.g., par. 85, which teaches that each pixel event message of a particular light sensor indicates the particular location, i.e., x and y coordinates, the polarity of the change in intensity of light and the time the change in intensity of light was detected).

For claim 3, 10 and 17, Gebauer teaches:
determining a first set of voltage values based on a first time constant (see, e.g., pars. 78-79, which teach at the second time, determining the first voltage value across the first capacitor and a second voltage value across the second capacitor; the examiner interprets the second time as the claimed first time constant and the first and second voltages determined during the second time as the claimed first set of voltage values); 
determining a second set of voltage values based on a second time constant that is different than the first time constant (see, e.g., pars. 80-81, which teach at the third time, determining the first voltage value across the first capacitor and a second voltage value across the second capacitor; the examiner interprets the third time, which is different from the second time, as the claimed second time constant and the first and second voltages determined during the third time as the claimed second set of voltage values); and 
generating the set of images based on the first set of voltage values and the second set of voltage values (see, e.g., par. 89, which teaches creating an input image based on pixel events occurring within a particular time window and/or up to a particular point in time; the examiner interprets the images created based on the pixel events during the second and third times, i.e., generated based on the first and second voltages sets, as the claimed set of images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer in view of US Patent Application Publication No. 2021/0044742 to Berkovich (hereinafter Berkovich).
For claims 4, 11 and 18, Gebauer as applied teaches resizing/cropping input images using the neural network 1110 (see, e.g., .pars. 108-109 of Gebauer).  It, however, does not explicitly teach using a third neural network to determine a size of pixel set to be used for generating images.
In the analogous art, teaches supporting DVS (see, e.g., pars. 100, 103-104 and 144 and FIG.7D of Berkovich) and eye-tracking operations (see, e.g., pars. 66-68 and 102 and FIGS. 1B, 2-3 and 7C of Berkovich) and more specifically, during such operations, determining an object of interest and a region of interest (ROI) including the object of interest using an imaging system that includes a machine learning model and outputting a subset of pixels that are in the ROI (see, e.g., pars. 111-113, 123 and 145-146 and FIGS. 7A-D, 8B and 9D of Berkovich; the examiner interprets a number of pixel in an ROI as the claimed pixel set size, identifying an object of interest based on the application and determining an ROI including the object of interest as the claimed pixel set size determination because the number of pixels in the ROI is determined based on the object of interest, and interprets the machine learning model as the third neural network).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method/system of Gebauer to use the machine learning model of Berkovich as the third neural network that determines a size of ROI because Gebauer as applied teaches using ensemble of multiple neural networks and combining the results of multiple neural networks (see, e.g., par. 115 of Gebauer), and only submitting a set of pixels would allow generation and transmission of higher resolution images without corresponding increase in power and bandwidth (see, e.g., par. 104 of Berkovich).

For claims 5, 12 and 19, Berkovich as applied teaches determining the size of the set of pixels based on a type of the object (see, e.g., par. 145 of Berkovich, which teaches identifying a body part, a person and/or a vehicle in a scene as an object of interest based on the application and determining an ROI including the object of interest; the examiner interprets the body part, persons or vehicles as the claimed object type because the specification discloses a body part, a person and a vehicle as types of an object (see pars. 47 and 58 of specification) and interprets identifying a body part/person/vehicle as an object of interest and determining an ROI based on the object of interest as the claimed determination of the pixel set size based on the object type because the number of pixels in the ROI is determined based on the size and shape of the object of interest, which correspond to the object type).

For claims 6, 13 and 20, Berkovich as applied teaches determining the size of the set of pixels based on a size of the object (see, e.g., par. 145 of Berkovich, which teaches identifying an object of interest and determining an ROI including the object of interest; the examiner interprets a number of pixels depicting the object of interest as the claimed object size and interprets identifying the object of interest and determining an ROI based on the object of interest as the claimed determination of the pixel set size based on the object size because the number of pixels in the ROI is determined based on the number of pixels depicting the object of interest).

For claims 7 and 14, Berkovich as applied teaches determining the size of the set of pixels based on a number of objects to be detected by the dynamic vision sensor (see, e.g., par. 103 and FIG. 7D of Berkovich, which teach and illustrate detecting two groups of pixels in a scene by a DVS at time T0 and selecting two groups to output at time T0; the examiner interprets determining to output two groups as the claimed determination of the pixel set size based on the object number because the number of pixels in the ROI is determined based on a number of the selected groups). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669